SPRAGUE, District Judge.
This vessel, a small schooner, of about 18 tons burden, tvas captured by the United States steam gunboat Norfolk, on the 23d of October last, off the west coast of Florida, The vessel and her cargo were owned in Nassau, and she had sailed from that port a few days before. Her papers declared the voyage to be from Nassau to Port Royal, S. C.; but, when sighted she was beating to the southward with a fair wind for Port Royal. The master, also, in his deposition, admits that he was destined to any blockaded port he could safely enter, and Port Royal was only a possible ultimate destination in case he should abandon his intention of entering a blockaded port. He makes no claim for his vessel or cargo, although he was a part-owner of the cargo. The vessel and cargo must be condemned for attempt to break blockade, coupled with the holding out of a false destination.
The vessel was left at Port Royal, as unfit to be sent in for adjudication, and the cargo, chiefly salt, was sent here in the United States steamer Circassian, with the witnesses. The decree of distribution will be withheld until the value of the vessel can be ascertained, and her proceeds deposited here.